Citation Nr: 0706972	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-21 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J., Associate Counsel


INTRODUCTION

The veteran had active duty from May 1965 to March 1968 and 
he is the recipient of the Purple Heart, among other awards.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  In January 
2005, the veteran appeared at a hearing at the RO before the 
undersigned. 

In a January 2004 decision, the RO denied the claim for a 
total disability rating due to individual unemployability 
(TDIU).  That matter is not before the Board as he has not 
perfected a timely appeal to the January 2004 decision.    

Additionally, in a May 2004 statement, the veteran appears to 
raise claims of service connection for a skin disorder 
secondary to Agent Orange exposure, service connection for 
hearing loss, and an increased rating for service-connected 
left hand disability.  These claims have not been developed 
for appellate review and are referred to the RO for 
appropriate consideration.  


FINDING OF FACT

The veteran's PTSD has been manifested by occupational and 
social impairment with deficiencies but not by total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but not more, 
have been met for PTSD.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2004, June 
2005, and July 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 50 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Clinical records show treatment for chronic severe PTSD.  He 
has consistently been noted to be alert, oriented, 
cooperative, with a blunted affect, and in a depressed mood.  
While he had some thoughts of death and recurrent homicidal 
ideas, he denied suicidal/homicidal ideation for the most 
part.  His judgment was noted to be fair and also impaired at 
times.  Additionally, his thought process was noted to be 
linear and he was assigned GAF scores of 35 (November 2002), 
55 (June 2003), 60 (July 2003), 53 (August 2003), and 56 
(October 2003).  

VA afforded the veteran an examination in August 2003 during 
which the veteran indicated that he had been married three 
times and had been unable to communicate with his wives as he 
tuned them out.  He reported currently having one social 
relationship, having no hobbies or leisure pursuits, and his 
only substance abuse was food.  There was no history of 
assault or suicide attempts.  

Upon examination of the veteran, the examiner noted that the 
he did not show impairment of thought process or 
communication, nor did he suffer from delusions or 
hallucinations.  While he had no suicidal thoughts, he did 
have occasional homicidal thoughts towards Asians.  He was 
able to maintain personal hygiene and other activities of 
daily living.  He was oriented to person, place, and time, 
and reported no short or long term memory problem.  The 
veteran admitted to ritualistic behaviors.  His rate and flow 
of speech were within normal limits.  While he did not suffer 
from panic attacks or anxiety attacks during the day, he 
often woke-up with anxiety attacks following nightmares.  The 
veteran rated his current mood as 3 out of 10 with 1 
indicating extreme depression, and also expressed concern 
over his ability to control his impulses which lead to his 
decision to stop carrying a loaded weapon over concerns that 
he might act on his feelings toward Asians.  He had sleep 
problems for which he was treated with medication but had 
difficulty so he discontinued use of it.  

The examiner noted an assessment of PTSD noting the veteran's 
long history of re-experiencing traumatic events; suffering 
from avoidance and numbing, from heightened physiological 
arousal and disillusionment; and documented history of 
intense anger toward Asians.  A GAF score of 48 was assigned.           

VA afforded the veteran another examination in December 2004.  
He reported that while he rented a room, he stayed on the 
streets several times a week as it was too noisy in the home.  
The veteran admitted to being easily irritated, trying to 
avoid people, having auditory hallucinations before sleep, 
having nightmares at least 2-3 times a week, checking his 
doors and windows nightly, feeling depressed, and ruminating 
about his past failures.  When asked about work, the veteran 
stated that he had not worked in the last 18 months and left 
his last employment by mutual consent.  He admitted to making 
up stories about his employment as he did not like that the 
casino took money from elderly people.  When asked for the 
reason for leaving, he stated that he could not do the work 
anymore as he forgot how to perform tasks.  He also commented 
that he was unable to work due to anger and anxiety, and 
because of the stress of having to please or answer to 
someone.  As to other job opportunities, the veteran 
indicated that he had no patience to deal with customers.  

In regards to psychosocial adjustment, the veteran stated 
that he was not close to anyone, denied having leisure 
pursuits, and avoided people when he was out walking.  He 
denied any drug use and indicated that he last had alcohol 3-
4 years ago.  He avoided alcohol as he considered himself a 
binge drinker.  Although he thought about suicide, the 
veteran denied any suicide attempts and indicated that he 
would not carry it out.  He also denied any homicidal 
ideation or any violent outburst since his August 2003 
examination.  

The examiner observed that the veteran was on time for his 
evaluation, was marginally groomed with a disheveled 
appearance and unshaven face.  The veteran indicated that he 
showered at least twice a week.  The examiner noted that the 
veteran was fully alert and knew the day of the week, unsure 
of the exact date, correctly identified the year after some 
delay, and also knew the month.  The veteran explained that 
he lost track of time.  He was cooperative with the interview 
but gave very concise answers and explained himself only 
after much probing.  His thought process was logical and he 
had poor eye contact during the interview, only looking up 4-
5 times throughout the interview.  His speech was monotone 
and he lacked animation, his affect was constricted and flat, 
his mood was depressed, and talked about how he ruminated 
about his failures.  The veteran indicated that his 
concentration was bad and had trouble focusing, especially on 
technical matters.  While his long term memory was intact, he 
complained of short term memory trouble (he discussed not 
remembering his trade and also lacking creativity to carry 
out his work).  The veteran admitted to auditory and visual 
hallucinations, especially when he does not sleep which 
occurs 1-2 times a week.  It was noted that the veteran 
endorsed paranoia which the examiner found understandable 
given the amount of time the veteran spent on the streets.  
The veteran stated that he slept 2-4 hours a night but 
catnapped throughout the day; his nightmares and panic 
attacks interfered with his sleep.  The examiner noted that 
the veteran's insight and judgment were poor.  He also 
pointed out that veteran had depression and anxiety which 
were related to his PTSD to some extent.            

The veteran reported the following symptoms of PTSD:  
thinking of combat related events from Vietnam, recurrent 
nightmares which sometimes caused panic attacks and waking up 
to finding his arms scratched up, daily flashbacks, going 
around at night like he was out in patrol, and being reminded 
of rice paddies in Vietnam by the workers in the strawberry 
field he worked which was part of the reason for his move.  
Upon exposure to stimuli, the veteran indicated that his 
heart raced, became short of breath, and went into a panic as 
if reliving the event.  He also avoided combat-related 
stimuli and did not endorse any inability to recall important 
aspects of the trauma.  The veteran had significant 
depression and anhedonia, and stated that he did not think 
about the future much.  He had verbal outburst of anger but 
no physical aggressiveness.  He complained of difficulty 
concentrating and trouble with reading comprehension.  He 
stated that he drifted off in the middle of conversations, 
though he did not do this during the interview.  The veteran 
also stated that he was always on guard and did a threat 
assessment when he walked into new situations; he admitted to 
sitting with his back against the wall.  He also indicated 
that loud noises bothered him and admitted to diving to the 
floor or his knees when he heard such noise.  

As to functioning, the examiner noted that the veteran had 
declined since August 2003, as he was experiencing severe 
difficulties in social and occupational functioning.  Social 
impairment was more likely than not related to his PTSD.  
However, his occupational functioning impairment was not 
entirely related to his PTSD.  While his interpersonal 
problems were consistent with PTSD, his memory impairment in 
not remembering his trade is not characteristic of PTSD.  The 
examiner explained that his memory impairment may be related 
to his cognitive disorder or an exaggeration of his symptoms 
in an effort to seek increased compensation.  The examiner 
supported his assertion by pointing out the veteran's pattern 
of responding to questions about judgment and orientation and 
his admission of making up stories.  Further, although the 
veteran stated that he did not work, he admitted to working 
after his finger was amputated and his VA treatment records 
show that he worked but quit due to frustrations over not 
being informed of a cancelled appointment.  Since he had not 
completed therapy for his PTSD and his self-reporting was 
questionable, the examiner concluded that prognosis was 
difficult to predict.  A diagnosis of chronic PTSD and a GAF 
score of 40 were noted.      

As noted above, the veteran has been assigned a GAF score of 
35, 40, 48, 53, 55, 56, and 60.  A GAF score of 31 to 40 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM- IV, 
for rating purposes]. A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id. 

Based upon the evidence, the Board finds that the criteria 
for a 70 percent rating for the veteran's PTSD have been met 
since the date of service connection.  His symptoms have been 
productive of occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, and mood.  However, his symptoms have not 
resulted in total occupational and social impairment to 
warrant a 100 percent rating.  He has been shown to have a 
depressed mood, short term memory trouble, auditory and 
visual hallucinations, and poor insight and judgment.  

The veteran has also indicated that he has no close 
relationships.  However, he has not been shown to have gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for 
names of close relatives or own name.  In fact, the evidence 
indicates that the veteran has been fully alert with logical 
thought process, oriented to the date though he admitted to 
losing track of time, and possessing intact long term memory.  
He denied that he would ever commit suicide and was 
cooperative upon examination.  Furthermore, the August 2003 
VA examiner noted that while the veteran's social impairment 
was due to PTSD, his occupational functioning was not 
entirely related to his PTSD.  His GAF scores also reflect a 
serious and not a total social and industrial impairment.  
Therefore, a rating of 70 percent, but not more, for PTSD is 
warranted as of the date of service connection.    





ORDER

An initial rating of 70 percent for PTSD, but not more, is 
granted, subject to the regulations governing the award of 
monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


